DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-19 and 21 of US Application No. 6/600,370 are currently pending and have been examined. Applicant amended claims 1-19, canceled claim 20 and added claim 21.
	
Response to Arguments
The previous objections to claims 3-5, 7-11 and 18 are withdrawn. Applicant amended the claims to overcome the objections.

The previous rejections of claims 7 and 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn. Applicant amended the claims to overcome the objections.

Applicant’s arguments, see REMARKS, filed 24 March 2021, regarding the rejections of claims 1-19 under 35 USC § 103 have been fully considered and are persuasive. The previous rejections are withdrawn. However, new rejections of claims 1-19 under § 103 are set forth below.

Claim Objections
Claims 1 and 19 are objected to because of the following informalities: claim 1 recites “the transportation vehicle unit” in line 28 but should recite -- the transportation vehicle --. Claim 19 recites the same feature. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gontmakher et al. (US 2012/0239289 A1, “Gontmakher”) in view of Couckuyt et al. (US 2006/0184314 A1, “Couckuyt) and Suarez et al. (US 6,832,092 B1, “Suarez”).

Regarding claims 1, 19 and 21, Gontmakher discloses transportation systems and methods associated with generating multiple user routes and teaches:
receiving, over one or more networks, a request for transporting an end user towards a destination location from a starting location (first starting location and destination location of a first user – see at least ¶ [0038]; routing engine 118 can receive, as input, user data 130 – see at least ¶ [0072]);
[ ] illustrating a travel plan for facilitating the end user to travel to the destination location from the starting location (routes are displayed on user’s computing device – see at least ¶ [0056], [0063], [0072]), the travel plan (user A route starting at origin 1412 and ending at destination 1452 – see at least Fig. 14 and ¶ [0106]) identifying at least (i) a first route leg corresponding to the end user traveling to a rendezvous location (portion 1414 ending at stop 1430 – see at least Fig. 14 and ¶ [0106]), and (ii) a transport route leg in which a transportation vehicle will transport the end user (portion 1416 starting at stop 1430 and ending at 1450 – see at least Fig. 14 and ¶ [0106]; users A and B meet at 1430 and then travel together to 1450, where B remains in the vehicle and A departs from the vehicle to ;
detecting, over the one or more networks, the end user on the first route leg using at least one position sensor of the mobile device  of the end user (user’s location can be provided by a GPS feature on the user’s portable computing device – see at least ¶ [0076]; profile creator 12 receives user data 130 , including user locations and movements – see at least ¶ [0044], [0045]);
determining that the end user will reach a rendezvous location to start the transport route leg at a first leg arrival time (system will calculate when B 1320 should get in his car, for example, so that B 1320 arrives at destination 1340 at approximately the same time that A 1310 arrives at destination 1340, i.e., meeting point – see at least ¶ [0109]; first scheduling information of a first user is generated at 810 – see at least Fig. 8; scheduling information may include upcoming stations and estimated times – see at least ¶ [0082]);
[ ]; and
[ ], directing the transportation vehicle to rendezvous with the end user at the rendezvous location at or before the first arrival time (the system will calculate when user B should get in his car so that user B arrives at the destination 1340, i.e., meeting point, at approximately the same time user A arrives at the destination – see at least ¶ [0109]).

Gontmakher fails to teach generating a digital map for display on a mobile device of the end user, the digital map illustrating a travel plan; detecting, over the one or more networks, a current route of the transportation vehicle relative to the rendezvous location using at least one position sensor of a transport computing device of the transportation vehicle; and based at least in part on the current route of the transportation vehicle, directing the transportation vehicle to rendezvous with the end user at the rendezvous location at or before the first arrival time.

However, Couckuyt discloses a multi-modal navigation system and method and teaches:
generating a digital map for display on a mobile device of the end user, the digital map illustrating a travel plan for facilitating the end user to travel to the destination location from the starting location (multi-modal navigation system determines a route and returns that route to user’s computer – see at least ¶ [0017]; display 202 shows a map and route and navigation information, such as road 206 corresponding to a public bus route and foot path 210 – see at least Fig. 2 and ¶ [0019]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transportation systems and methods associated with generating multiple user routes of Gontmakher to provide for generating a digital map for display on a mobile device, as taught by Couckuyt, to provide the route to the user (Couckuyt at ¶ [0002]).

	In addition, Suarez discloses a method and apparatus for communication within a vehicle dispatch system and teaches:
detecting, over the one or more networks, a current route of the transportation vehicle relative to the rendezvous location using at least one position sensor of a transport computing device of the transportation vehicle (GPS receiver 88 may be used to determine a current location 56 of a vehicle on a route – see at least Figs. 5 and 9, and 7:60 to 8:13); and 
based at least in part on the current route of the transportation vehicle, directing the transportation vehicle to rendezvous with the end user at the rendezvous location at or before the first arrival time (if a calculated travel time is below a criteria parameter, e.g. travel time equal to estimated arrival time – current time, the vehicle is given the assignment message for picking up the user – see at least Fig. 6 and 6:15-30). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transportation systems and methods associated with generating multiple user routes of Gontmakher to detect a current route using a position sensor and direct 

Regarding claim 3, Gontmakher further teaches:
wherein  the travel plan is at least partially based on an end user preference of the end user (user preference for routing parameters may be learned – see at least ¶ [0070]; system can adapt to user preferences and provide popular routes – see at least ¶ [00774]), and 
wherein the travel plan further identifies a planned travel route for the end user to travel at least partway between the starting location and the destination location (e.g., user A route has stops 1430 and 1450 between origin 1412 and destination 1452 – see at least Fig. 14 and ¶ [0106]).

Regarding claim 4, Gontmakher further teaches:
wherein the a travel plan identifies at least one of a ferry or a mass transit vehicle for traveling along at least a portion of a route leg (embodiments of Figs. 11-4 may be used between multiple vehicle types, including between public transit and personal transportation, and can be extended to any form of traveling, such as walking, bicycling, car driving, bus systems, train systems or any combination of these – see at least ¶ [0109]), 
accessing at least one schedule for the at least one of the ferry or the mass transit vehicle for confirmation of availability of the at least one of the ferry or the mass transit vehicle for transporting the end user (public transportation analyzer 114 analyzes public transportation data 140, including public transportation scheduling information – see at least ¶ [0049]; rider analyzer 116 can output relevant public transportation route segments based on public transportation data 140 – see at least ¶ [0048]).

Regarding claim 5, Gontmakher further teaches:
wherein the travel plan identifies at least one of a rendezvous location or a rendezvous time for the end user to rendezvous with the transportation vehicle (users A and B meet at stop 1430 – see at least Fig. 14 and ¶ [0106]).

Regarding claim 6, Gontmakher further teaches:
wherein the travel plan identifies one or more modes of transportation for the first route leg and the transport route leg (embodiments of Figs. 11-4 may be used between multiple vehicle types, including between public transit and personal transportation, and can be extended to any form of traveling, such as walking, bicycling, car driving, bus systems, train systems or any combination of these – see at least ¶ [0109]).

Couckuyt further teaches:
wherein the digital map displays at least one of the one or more modes of transportation for at least a portion of at least one route leg (system receives indication of a trip from a starting location to a destination – see at least ¶ [0026]; system may receive from the user preferences for the trip, such as required arrival time – see at least ¶ [0026]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined transportation systems and methods associated with generating multiple user routes of Gontmakher, Couckuyt and Suarez to display the one or modes of transportation for a portion of at least one route leg, as further taught by Couckuyt, to provide the route to the user (Couckuyt at ¶ [0002]).

Regarding claim 7, Gontmakher further teaches:
wherein the travel plan identifies at least another route leg that follows the transport route leg along an overall travel route from the starting location to the destination location (e.g., portion 1456 between stop 1450 and destination 1452 – see at least Fig. 14 and ¶ [0109]).

Regarding claim 8, Gontmakher further teaches:
wherein the travel plan identifies at least one transport route leg where the transportation vehicle transports the end user (users A and B meet at stop 1430 and travel together until stop 1450 – see at least Fig. 14 and ¶ [0108] and a second transport route leg that calls for a second transportation vehicle to transport the end user over the second transport route leg (after stop 1450, users A and B separate so that A can proceed to destination 1452 in a different vehicle – see at least ¶ [0108]).

Regarding claim 10, Gontmakher further teaches:
wherein the travel plan complies with one or more of a walking preference, a bicycling preference, a mass transit preference, or a ferry preference of the end user (user preference for routing parameters can be learned, such as walking speeds, vehicle type preferences, walking distance preferences – see at least ¶ [0070]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gontmakher, in view of Couckuyt and Suarez, as applied to claim 1 above, and further in view of Scofield et al. (US 2013/0046456 A1, “Scofield”).

Regarding claim 2, Gontmakher further teaches:
wherein the request for transporting the end user identifies the destination location (first starting location and destination location of a first user – see at least ¶ [0038]; routing engine 118 can receive, as input, user data 130 – see at least ¶ [0072]).

Gontmakher, Couckuyt and Suarez fail to teach the end user identifies at least one preferred arrival time.

However, Scofield discloses assessing inter-modal passenger travel options and teaches:
wherein the request for transporting the end user identifies the destination location and at least one preferred arrival time (system receives indication of a trip from a starting location to a destination – see at least ¶ [0026]; system may receive from the user preferences for the trip, such as required arrival time – see at least ¶ [0026]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined transportation systems and methods associated with generating multiple user routes of Gontmakher, Couckuyt and Suarez to identify a preferred arrival time, as taught by Scofield, to assess inter-modal travel options (Scofield at ¶ [0010], [0025]).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gontmakher, in view of Couckuyt and Suarez, as applied to claim 1 above, and further in view of Petralia et al. (US 2010/0280853 A1, “Petralia”).

Regarding claim 9, Gontmakher, Couckuyt and Suarez fail to teach but Petralia discloses a holistic multimodal transport apparatus and method and teaches:
determining a minimized total travel cost based on determining a cost of a first travel route from the starting location to the destination location using a first mode of transportation and determining a cost of a second travel route from the starting location to the destination location using a second mode of transportation wherein the one or more processors select the a-travel route from the first travel route and the second travel route based on the travel route having a lowest overall travel cost (output is a multi-modal transportation route providing a most effective and efficient way to satisfy transportation route goals – see at least ¶ [0032]; user may provide transportation route goals, including lowest cost – see at least Fig. 9 and ¶ [0040], [0042]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined transportation systems and methods associated 

Regarding claim 18, Gontmakher, Couckuyt and Suarez fail to teach but Petralia discloses a holistic multimodal transport apparatus and method and teaches:
wherein the travel plan facilitates the end user to travel to the destination location from the starting location based on one or more likely traffic conditions on the at least one later date (output is a multi-modal transportation route providing a most effective and efficient way to satisfy transportation route goals – see at least ¶ [0032]; user may provide transportation route goals, including probability of congestion delays – see at least Fig. 9 and ¶ [0040], [0042]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined transportation systems and methods associated with generating multiple user routes of Gontmakher, Couckuyt and Suarez to provide the travel plan based on likely traffic conditions, as further taught by Petralia, to provide an optimized transportation route for the user (Petralia at ¶ [0003]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gontmakher, in view of Couckuyt and Suarez, as applied to claim 1 above, and further in view of Echeruo (US 7,957,871 B1).

Regarding claim 11, Gontmakher, Couckuyt and Suarez fail to teach but Echeruo discloses methods for navigation in urban environments and teaches:
wherein the travel plan complies with one or more geographic preferences of the end user that relate to one or more geographic locations or areas that the end user prefers not to be routed through (preferences are considered in routing calculations - see at least abstract; links for creating routes may be filtered based on any of several preferences/criteria, 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined transportation systems and methods associated with generating multiple user routes of Gontmakher, Couckuyt and Suarez to include a geographical preference, as taught by Echeruo, to assist the user in finding routes through urban areas (Echeruo 1:9-12) that are desirable for the user (Echeruo 7:16-38).

Claims 12-14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gontmakher, in view of Couckuyt and Suarez, as applied to claim 1 above, and further in view of Neeman et al. (US 2005/0004757 A1, “Neeman”).

Regarding claim 12, Gontmakher, Couckuyt and Suarez fail to teach but Neeman discloses a method for route planning in a mass transport system and teaches:
transmitting one or more portions of the travel plan (once the route plan has been calculated, trip planner section 214 informs the user of the plan via WAP or SMS message to the user device – see at least ¶ [0076]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined transportation systems and methods associated with generating multiple user routes of Gontmakher, Couckuyt and Suarez to transmit a portion of the travel plan, as taught by Neeman, to inform the user of the travel plan (Neeman at ¶ [0076]; Gontmakher at ¶ [0072]).

Regarding claim 13, Gontmakher, Couckuyt and Suarez fail to teach but Neeman discloses a method for route planning in a mass transport system and teaches:
transmitting to the mobile device of the end user a modified version of the travel plan in response to detecting that the transportation vehicle will not be able to transport the end user over the transport route leg as called for by the travel plan (trip planner section 214 reviews the planned route to ensure it is still optimum and if not optimum based on progress of the user along the route will make amendments to the planned route – see at least ¶ [0081]; updated information is provided to the user – see at least ¶ [0082]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined transportation systems and methods associated with generating multiple user routes of Gontmakher, Couckuyt and Suarez to transmit a modified version of the travel plan, as taught by Neeman, to amend the route if the route is not optimum and inform the user of the travel plan (Neeman at ¶ [0076], [0081]; Gontmakher at ¶ [0072]).

Regarding claim 14, Gontmakher, Couckuyt and Suarez fail to teach but Neeman discloses a method for route planning in a mass transport system and teaches:
transmitting to the mobile device of the end user a modified version of the travel plan in response to detecting that the end user will not be able to rendezvous with the transportation vehicle  (trip planner section 214 reviews the planned route to ensure it is still optimum and if not optimum based on progress of the user along the route will make amendments to the planned route – see at least ¶ [0081]; updated information is provided to the user – see at least ¶ [0082]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined transportation systems and methods associated 

Regarding claim 16, Gontmakher, Couckuyt and Suarez fail to teach but Neeman discloses a method for route planning in a mass transport system and teaches:
wherein the one or more processors direct the transportation vehicle unit to rendezvous with the end user at the rendezvous location in response, at least in part, to detecting, using the at least one position sensor of the mobile device of  the end user, that the end user has reached a particular location along the travel plan (disembarkation of the user may be detected to register the progress of the user along the planned trip – see at least ¶ [0085]; after disembarkation is detected, trip planner section instructs the taxi if a taxi is required – see at least ¶ [0086]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined transportation systems and methods associated with generating multiple user routes of Gontmakher, Couckuyt and Suarez to transmit a modified version of the travel plan, as taught by Neeman, to amend the route if the route is not optimum and inform the user of the travel plan (Neeman at ¶ [0076], [0081]; Gontmakher at ¶ [0072]).

Regarding claim 17, Gontmakher, Couckuyt and Suarez fail to teach but Neeman discloses a method for route planning in a mass transport system and teaches:
detecting at least one delay associated with the current route of the transportation vehicle unit relative to the rendezvous location (trip planner section 214 reviews the planned route to ensure it is still optimum and if not optimum based on a vehicle used for part of the route stuck in traffic or broken down – see at least ¶ [0081]); and
transmitting at least one notification to the mobile device of the end user, the at least one notification indicating of the at least one delay associated with the current route of the transportation vehicle relative to the rendezvous location (updated information is provided to the user – see at least ¶ [0082]; information provided to the user may be updated in view of the progress of one or more vehicles – see at least ¶ [0082]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined transportation systems and methods associated with generating multiple user routes of Gontmakher, Couckuyt and Suarez to detect a delay and notify the user of the delay, as taught by Neeman, to inform the user of any change in the travel plan (Neeman at ¶ [0076], [0081]; Gontmakher at ¶ [0072] (Neeman at ¶ [0076], [0081]; Gontmakher at ¶ [0072]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gontmakher, in view of Couckuyt and Suarez, as applied to claim 1 above, and further in view of Goldberg et al. (US 2015/0006072 A1, “Goldberg”).

Regarding claim 15, Gontmakher, Couckuyt and Suarez fail to teach but Goldberg discloses a dynamically optimized transportation system and teaches:
detecting the end user within a predefined distance from the rendezvous location using the at least one position sensor of the mobile device of the end user (a smartphone or similar device may be used to update the rider’s progress toward a pick-up point – see at least ¶ [0010]; based on a rider’s determined location, if a rider’s progress to the pickup point deviates with regard to rate and/or direction of the original plan, re-optimization of the route may take place – see at least ¶ [0010]; progress with regard to rate inherently includes both a time and distance element, i.e., the transportation unit may be redirected based in part on a distance from the rendezvous location).

It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ filing to have modified the combined transportation systems and methods associated with generating multiple user routes of Gontmakher, Couckuyt and Suarez to provide for detecting the end user within a .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/AARON L TROOST/Primary Examiner, Art Unit 3668